ING Life Insurance and Annuity Company and its Variable Annuity Account B Individual Nonqualified Variable Annuity Supplement dated July 15, 2009 to the Contract Prospectus dated May 1, 2009, as amended. The following information updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current Contract Prospectus for future reference. The following list replaces the top 25 selling firms list in the Commission Payments subsection on page 31 of the Contract Prospectus. 1) SagePoint Financial, Inc. 14) Mutual Service Corporation 2) Symetra Investment Services, Inc. 15) Waterstone Financial Group 3) Huckin Financial Group, Inc. 16) Northwestern Mutual Investment Services, LLC 4) LPL Financial Corporation 17) Lincoln Investment Planning, Inc. 5) Walnut Street Securities, Inc. ® 18) Cadaret, Grant & Co., Inc. 6) ING Financial Partners, Inc. 19) Securities America, Inc. 7) NFP Securities, Inc. 20) Edward D. Jones & Co., L.P. 8) Valor Insurance Agency, Inc. 21) American Portfolios Financial Services, Inc. 9) Lincoln Financial Advisors Corp. 22) Ameritas Investment Corp. 10) Financial Network Investment Corporation 23) First Heartland ® Capital, Inc. 11) NRP Financial, Inc. 24) Lincoln Financial Advisors Corporation 12) National Planning Corporation 25) Morgan Keegan and Company, Inc. 13) Multi-Financial Securities Corporation X.75998-09A July 2009
